Title: To Benjamin Franklin from James Carr, 25 December 1782
From: Carr, James
To: Franklin, Benjamin


Honoured Sr.cherburg Decr. the 25 1782
I James carr Late Second mate & carpenter of the Brigantine active Capt John Hodge in the Service of the united States was taken Prisoner on our Passage from Philadelphia to the Havana by one of his Britanick Majestys Ships & sent to England where with a Large number of others I have Lain some time & haveing with five others made our escape in a small sloop & it being a matter of Doubt weather She will be condemd would be glad if your Honour would Speak in behalf of us & order some assistence for to help us to some Port in France that we may gett a Passage to our native homes in so Doing you will greatley Oblige Sr. yours to Serve
James Carr
 
Addressed: To / Doctor Benjamin Franklin / Pleinopotentary to the United / States of America at Paris
Notation: Carr M. James Decr. 25. 1782.
